Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
    Claims 1 – 9, 12 and 14 – 20   have been examined in this application.  Claims 10, 11 and 13 have been canceled. This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on June 16, 2022 has been acknowledged by the Office.
	Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1 –9 and amended Claims 12, 14 –20 in the reply filed on 09/28/2022 is acknowledged.
Claim Objections
Claim 15 objected to because of the following informalities: 
Claim 15 recites "the middle section., ".  The examiner suggests amending to "the middle section, " .
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 –2, 9 and 17—20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Patent Application 20110185503 A1 to Yan (Yan hereafter).
As per claim 1, Yan teaches, A positioning system for positioning a patient for therapy (see 211—Fig.2a: positioning system) comprising: a support plate (see 213—Fig.5: support plate) including a bottom surface for engaging a support surface to locate the support plate for therapy (see annotated Fig.5: support surface bottom surface), and an upper surface (see annotated Fig.5: upper surface); a headrest assembly (see 1000—Fig.5:  headrest assembly) mounted on the upper surface of the support plate for supporting a head and neck area of the patient(see annotated Fig.5), the headrest assembly including a plurality of inflatable bladders for adjusting a position of the patient's head, neck and shoulders to selectively position the patient's head and neck for therapy (see pg.3 para [0030]: " As illustrated, the cradle 1000 includes ten air chambers or cells ").

    PNG
    media_image1.png
    395
    547
    media_image1.png
    Greyscale

As per claim 2, Yan teaches The positioning system of claim 1, wherein the plurality of inflatable bladders includes a first bladder (see 1016,1018—Fig.3: first bladder) configured to adjust a position of the patient's head (see pg.3 para [0032]: "the air chambers 1016 and 1018 provide support to the back of the patient's head"), and a second bladder (see 1012, 1014—Fig.3: second bladder) configured to adjust a position of the patient's neck (see pg.3 para [0032]: the air chambers 1012 and 1014 provide support mostly to the patient's neck region).
As per claim 9, Yan teaches "The positioning system of claim 1, wherein the system is configured as a maskless positioning system (see  pg.3 para [0001]& [0003]: "In the past, a single pre-treatment computed tomography scan has been used to design a patient treatment plan for radiotherapy....Furthermore, present procedures for head and neck radiotherapy require the molding of a cradle to position the patient's head. The patient wears a mask which clamps the head in position against the formed cradle” (see para [0003]) "In overcoming the limitations of the related art, the present invention provides a cradle for supporting an anatomical portion of a patient during radiotherapy.) such that a mask covering the patient's face is not utilized to position the patient (see examiner note).
 Note: The examiner notes that the teachings of Yan are silent with respect to necessitating a mask covering the patients face when utilizing the system. 

As per claim 17, Yan teaches The positioning system of claim 1, further comprising a plurality of headrest assemblies each having a different size or construction (see 1020, 1016—Fig.3: headrest assemblies different size).
As per claim 18, Yan teaches The positioning system of claim 1, wherein the system is configured to support a patient's head, neck, and shoulder area in a radiation therapy device (see pg.3 para [0030]: "Referring to FIGS. 3 through 5, there is shown a particular implementation of local adjustment device or cradle 1000 that positions and immobilizes the head of a patient P who is supported on a table top 213 during radiotherapy."), and selectively adjust a position of the patient's head, neck, and shoulder area using  the plurality of inflatable bladders to reproduce patient head and neck positioning for image-guided radiotherapy (IGRT) of the patient's head and neck area (see pg.3 para [0035]: "When the cradle 1000 is in use, the air chambers 1008, 1010, 1012, 1014, 1016, 1018, 1020, 1022, 1024, and 1026 cradle the patient's head as each of the air chambers is inflated individually.").
Note:
(1) The examiner notes that the positioning system as taught by Yang has the capability to support and position the neck, head and shoulder area during radiotherapy via automatically inflated/deflated bladders as described in para [0030] and [0035]. 

As per claim 19, Yan teaches The positioning system of claim 1, wherein the system is configured to selectively adjust the position of the patient's head and neck area to match a reference position from a reference image, wherein the reference image is a computed tomography (CT) scan or a digitally reconstructed radiography (DRR) (see pg.3 para [0035]; examiner note ).
Note: 
It may be understood that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

The examiner notes that the positioning system, as taught by Yan, is capable of selectively adjusting the position of the patient's head and neck area. The examiner further notes that the limitation  “to match a reference position from a reference image, wherein the reference image is a computed tomography scan or a digitally reconstructed radiography.” has been considered as intended use.

As per claim 20, Yan teaches The positioning system of claim 19, wherein the system is configured for automatically inflating and deflating the plurality of bladders to adjust the position of the patient's head and neck area to match a reference position in a reference image using image processing and machine learning software (see examiner note; pg.3 para [0035]; examiner note).
Note: 
It may be understood that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 

The examiner notes that the positioning system, as taught by Yan, is capable of automatically inflating and deflating the plurality of bladders to adjust the position of the patient's head and neck area; the examiner further notes that the limitation “to match a reference position in a reference image using image processing and machine learning software” has been considered as intended use.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application 20110185503 A1 to Yan in view of U.S Patent 8176585 B1 to Isham (Isham hereafter).
As per claim 3, Yan teaches The positioning system of claim 1, wherein the plurality of inflatable bladders includes a first bladder (see 1016,1018—Fig.5: first bladder) configured to adjust a position of the patient's head (see pg.3 para [0032]), a second bladder (see 1012, 1014—Fig.5: second bladder) configured to adjust a position of the patient's upper C-spine (see pg.3 para [0032];examiner note)
Note: The examiner notes that the second bladder have the capability to adjust the user upper C Spine via element’s 1012 and 1014.

Yan does not teach , a third bladder configured to adjust a position of the patient's middle C-spine, a fourth bladder configured to adjust a position of the patient's lower C-spine, and a fifth bladder configured to adjust a position of the patient's upper T-spine.
Isham teaches , a third bladder configured to adjust a position of the patient's middle C-spine (see 20—Fig.2:  third bladder), a fourth bladder configured to adjust a position of the patient's lower C-spine(see 18—Fig.2: fourth bladder ), and a fifth bladder configured to adjust a position of the patient's upper T-spine (see 24—Fig.2: fifth bladder).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yan with the teachings of Isham with the motivation of providing the capability of moving additional areas of the patient (see Col 6 line 60 - 65 "Another unique aspect of the present invention is that the bladders 18, 20, 24, 26, 32, 34 and 52 can be inflated and deflated so as to position the patient at an angle that would otherwise not be reachable by a treatment machine that is in the hospital. Thus, the present invention provides cancer treatment to a greater number of patients that would otherwise not be able to receive such treatment because a machine that would not be otherwise to reach a certain area of the body can now reach that area because the external immobilizer can position the patient in such a position.").
As per claim 4, Yan teaches The positioning system of claim 3, further comprising a sixth bladder (see 1008—Fig.3: sixth bladder) configured to adjust a left shoulder of the patient (see pg.3 para [0032]: "The air chambers 1008 and 1010 primarily provide support to the patient's shoulder regions;") and a seventh bladder (see 1010—Fig.3: seventh bladder) configured to adjust a right shoulder of the patient (see pg.3 para [0032]).
Claim(s) 5 –7, 12 and 14—16   is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application 20110185503 A1 to Yan in view of U.S Patent  4805603 A to Cumberland (Cumberland hereafter).
As per claim 5, Yan teaches The positioning system of claim 1, wherein the support plate defines a plurality of passages (see pg.3 para [0031]: "The air chambers 1008, 1012, 1016, 1020, and 1022 are connected to the pressure regulator 1004 with flexible conduits or tubing 1028, 1030, 1032, 1034, and 1036) , each inflatable bladder being in fluid communication with one of the passages (see pg.3 para [0031]).
Yan does not teach [passages] extending through the support plate Cumberland teaches [passages] extending through the support plate (see examiner note; 3—Fig.1: ).

Note: The examiner considers the bottom face of element as the support plate.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yan with the teachings of Cumberland with the motivation of separating the top and bottom sections further shaping the headrest assembly to receive the head neck and shoulders of a reclining person (see Cumberland, Col 1 lines [50 - 60] "These and other objects of the invention are provided by a cervical traction apparatus comprising a head/neck/shoulder support unit having a vertical slot in the region corresponding to the cervical area, said slot separating said unit into a first section and a second section, the upper surfaces of said support unit being shaped to receive the head, neck and shoulders of a reclining person, an inflatable air sac located within said unit between said first and second sections and means for inflating said air sac so as to cause said first and second sections to separate.").
As per claim 6, Yan teaches The positioning system of claim 1, wherein the headrest assembly includes a top section(see annotated Fig. 6: top section), a middle section (see annotated Fig. 6: middle section), and a bottom section (see annotated Fig. 6: bottom section).

    PNG
    media_image2.png
    451
    660
    media_image2.png
    Greyscale

Yan does not teach; the middle section being raised above the top and bottom sections.
Cumberland teaches, the middle section being raised above the top and bottom sections (see annotated Fig. 2: bottom sections.).

    PNG
    media_image3.png
    608
    807
    media_image3.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yan with the teachings of Cumberland with the motivation of providing a head rest assembly which comfortably receiving the neck in a reclining position (see claim 1 "A cervical traction apparatus comprising a head/neck/shoulder support unit having a vertical slot in the region corresponding to the cervical area, said slot separating said unit into a first section and a second section, the upper surfaces of said support unit being shaped to receive the head, neck and shoulders of a reclining person").
As per claim 7, Yan does not teach wherein each section defines at least one of a support surface and an opening.
Cumberland teaches, wherein each section defines at least one of a support surface (see Fig. 1-3, the examiner notes that each section of Cumberland defines a support surface, as defined above and shown in Fig. 3, each section is shown supporting a user) and an opening (see 3—Fig.1: opening).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yan with the teachings of Cumberland with the motivation of separating the top and bottom sections via opening element (3) further shaping the headrest assembly to receive the head neck and shoulders of a reclining person (see Col 1 lines [50 - 60] "These and other objects of the invention are provided by a cervical traction apparatus comprising a head/neck/shoulder support unit having a vertical slot in the region corresponding to the cervical area, said slot separating said unit into a first section and a second section, the upper surfaces of said support unit being shaped to receive the head, neck and shoulders of a reclining person, an inflatable air sac located within said unit between said first and second sections and means for inflating said air sac so as to cause said first and second sections to separate.").
As per claim 12, Yan does not teach wherein the middle section is narrower than the top and bottom sections, to minimize the deformation of  lateral neck soft tissue where lymphatic channels pass through.
Cumberland teaches, wherein the middle section is narrower than the top and bottom sections, to minimize the deformation of  lateral neck soft tissue where lymphatic channels pass through (see annotated Fig.2 on page 10).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yan with the teachings of Cumberland with the motivation of providing a head rest assembly which comfortably receiving the neck in a reclining position (see claim 1 "A cervical traction apparatus comprising a head/neck/shoulder support unit having a vertical slot in the region corresponding to the cervical area, said slot separating said unit into a first section and a second section, the upper surfaces of said support unit being shaped to receive the head, neck and shoulders of a reclining person").
As per claim 14, Yan teaches, wherein the top section defines a single support surface (see annotated Fig. 6: on page 9).
Yan does not teach [wherein] the middle section includes a first portion curving upward along a concave arc and extending away from the top section to a second portion of the middle section defining a curved support surface.
Cumberland teaches [wherein]  the middle section includes a first portion curving upward along a concave arc and extending away from the top section to a second portion of the middle section defining a curved support surface (see annotated Fig.2 on page 10 ).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yan with the teachings of Cumberland with the motivation of providing a head rest assembly which comfortably receiving the neck in a reclining position (see Claim 1).
As per claim 15, Yan  teaches wherein the top section defines a single support surface (see annotated Fig. 6: on page 9).
Yan does not teach and extends from the first portion of the middle section to a third portion of the middle section, and wherein the third portion of the middle section curves downward along a concave arc and extends away from the second portion of the middle section to a bottom section defining a curved support surface.
Cumberland teaches, [wherein] and extends from the first portion of the middle section to a third portion of the middle section (see annotated Fig.2 on page 10 ),and wherein the third portion of the middle section curves downward along a concave arc and extends away from the second portion of the middle section to a bottom section defining a curved support surface (see annotated Fig.2 on page 10).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yan with the teachings of Cumberland with the motivation of providing a head rest assembly which comfortably receiving the neck in a reclining position (see Claim 1).
As per claim 16, Yan does not teach, wherein the bottom section of the headrest extends from the third portion of the middle section to a bottom end of the headrest, the bottom section curving downward from the third portion of the middle section along a concave arc that is continuous with the concave arc of the third portion of the middle section defining a curved support surface.
Cumberland teaches, wherein the bottom section of the headrest extends from the third portion of the middle section to a bottom end of the headrest (see annotated Fig.2 on page 10), the bottom section curving downward from the third portion of the middle section along a concave arc that is continuous with the concave arc of the third portion of the middle section defining a curved support surface (see annotated Fig.2 on page 10).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yan with the teachings of Cumberland with the motivation of providing a head rest assembly which comfortably receiving the neck in a reclining position (see Claim 1).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application 20110185503 A1 to Yan in view of WO 2019183293 A1 to Johnson.
As per claim 8, Yan does not teach a head frame assembly mounted on the upper surface of the support plate, wherein the head frame assembly includes a frame and a pair of adjustable pads movably mounted on the frame to prevent head roll motion.
Johnson teaches The positioning system of claim 1, further comprising a head frame assembly (see 229—Fig.7: frame assembly) mounted on the upper surface of the support plate (see 220—Fig.7: headframe 229 mounted to support plate 100 via element 220), wherein the head frame assembly includes a frame (see 232—Fig.3: a frame) and a pair of adjustable pads movably (see examiner note; 250—Fig.3) mounted on the frame to prevent head roll motion (see Fig.7: adjustable pads 250 mounted on frame 232).
Note: The examiner considers the left and right side of element 250 as the adjustable pads. The examiner further notes the pads of 250 may be adjusted via element 242 see para [0033])

Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Yan with the teachings of Johnson with the motivation of providing a headrest cushioning comprised of anti-bacterial components (see para [0026] "The chest cushion 221b, face cushion 250, and arm cushions 268 are made of anti-bacterial/anti-fungal rated open cell foam rubber with various thicknesses, densities and compression ratings. The pads have a sewn cover made of anti-bacterial/anti-stain vinyl rated for medical use. The pads are attached to their respective support assemblies with ordinary hook and loop Velcro strips.").
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        10/26/2022

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/26/2022